IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


GARY KOEHLER,                            : No. 437 EAL 2017
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (SEPTA),                           :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of March, 2018, the Petition for Allowance of Appeal is

DENIED.